DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Response to Amendment
The amendment filed July 6, 2022 has been entered. Claim 1-6, 8-16, and 21 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed April 06, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding ‘014 (US 2017/0120014) and further in view of Karczmer (US 4795432).
Regarding claim 1, Andino discloses catheter system (200, Fig 4), comprising: a catheter adapter (208, Fig 7) having a distal end (end of hub 208 interfacing with catheter 202, Fig 7), a proximal end (end of hub 208 near the flange 230, Fig 7), and a lumen extending therebetween (Para 0028, lines 9-12; the lumen of the hub 208 allows for fluid communication from the medical tube 214 to the catheter 202), the catheter adapter further comprising a flange (230, Fig 7); a catheter tube (202, Fig 7) extending distally from the catheter adapter (See Fig 7); an extension tube (214, Fig 7), comprising a distal end (end of tube 214 connected to the shaft 228, Fig 7) and a proximal end (end of tube 214 connected to the housing 212, Fig 7), wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (See Fig 7), wherein the extension tube is extendable (Para 0027); a holder (204, Fig 5) coupled to a proximal end of the extension tube; a locking mechanism (“interengaging structure” extending from the holder (Para 0027; Para 0020, lines 6-10); a needle hub (206, Fig 4) removably coupled to the holder (Para 0026); and an introducer needle (“needle”, Para 0026), wherein a proximal end of the introducer needle is secured within the needle hub (Para 0026).
Andino is silent regarding a septum disposed within the septum holder; a lever extending from the septum holder, wherein a distal end of the lever comprises a lip configured to engage with the flange; and the needle extending through the catheter tube.
Harding ‘014 teaches a catheter system (10, Fig 2), comprising: a catheter adapter (20, Fig 2); a catheter tube (30, Fig 2) extending distally from the catheter adapter (See Fig 2); an extension tube (50, Fig 2); a septum holder (56, Fig 2) coupled to a proximal end of the extension tube (See Fig 2); a septum disposed within the septum holder (Para 0045, lines 1-7); and an introducer needle (70, Fig 2) extending through the catheter tube (See Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder disclosed by Andino to be a septum holder comprising a septum within it as taught by Harding ‘014 and to modify the introducer needle disclosed by Andino to extend through the catheter tube as taught by Harding ‘014 in order to have a catheter system that permits selective access to the interior lumen of the extension tube (Para 0045, lines 5-7) and has an introducer needle that aligns and coordinates the relative positions of the extension tube, lumen, and catheter tube (Para 0048).
The modified invention of Andino and Harding ‘014 disclose all of the elements of the invention as discussed, however, it is silent regarding a lever extending from the septum holder, wherein a distal end of the lever comprises a lip configured to engage with the flange.
Karczmer teaches a locking mechanism (locking mechanism seen in Fig 9) comprising a lever (51, Fig 9) having a lip (61, Fig 9) disposed on a distal end of the locking mechanism that engages with a flange (66, Fig 9) disposed on the shield member (24, Fig 9), wherein in response to a depression of a proximal end of the lever, the lip disengages from the flange of the shield member (Col 5, lines 20-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the locking mechanism disclosed by Andino with a locking mechanism comprising a lever and flange as taught by Karczmer in order to provide a more secure connection between the two elements (Col 5, lines 20-32). Additionally, Andino states that obvious modifications can be made to the aspects and features of the invention (Para 0034).
Regarding claim 2, the modified invention of Andino, Harding ‘014, and Karczmer discloses the extension tube (214, Fig 7 -Andino) is corrugated (Para 0025, lines 1-3 -Andino), such that the extension tube is flexible when extended (Para 0031, lines 3-6 -Andino; the accordion-shaped foldable configuration allows the extension tube 214 to be placed in curved configuration).
Regarding claim 3, the modified invention of Andino, Harding ‘014, and Karczmer discloses the extension tube (214, Fig 7 -Andino) is resilient and retains shape when curved (Para 0031, lines 3-6 -Andino).
Regarding claim 4, the modified invention of Andino, Harding ‘014, and Karczmer discloses in response to a depression of a proximal end of the lever (51, Fig 9 -Karczmer), the lip (61, Fig 9 -Karczmer) is configured to disengaged from the flange of the catheter adapter (Col 5, lines 20-32 -Karczmer).
Regarding claim 5, the modified invention of Andino, Harding ‘014, and Karczmer discloses the extension tube (214, Fig 7 -Andino) is compressed when the lip and the flange are engaged and is extendable when the lip and the flange are disengaged (Col 5, lines 20-32 -Karczmer).
Regarding claim 6, the modified invention of Andino, Harding ‘014, and Karczmer discloses the introducer needle (70, Fig 2 -Harding ‘014) is withdrawable through the extension tube (214, Fig 7 -Andino) when the extension tube is compressed, extended, or while the extension tube is being extended (Para 0028, lines 9-12 -Andino; the extension tube and lumen of the catheter are in fluid communication in both the compressed or extended states and thus the needle can be withdrawn in either state as there is nothing preventing this action).
Regarding claim 21, Andino discloses catheter system (200, Fig 4), comprising: a catheter adapter (208, Fig 7) having a distal end (end of hub 208 interfacing with catheter 202, Fig 7), a proximal end (end of hub 208 near the flange 230, Fig 7), and a lumen extending therebetween (Para 0028, lines 9-12; the lumen of the hub 208 allows for fluid communication from the medical tube 214 to the catheter 202), the catheter adapter further comprising a flange (230, Fig 7); a catheter tube (202, Fig 7) extending distally from the catheter adapter (See Fig 7); an extension tube (214, Fig 7), comprising a distal end (end of tube 214 connected to the shaft 228, Fig 7) and a proximal end (end of tube 214 connected to the housing 212, Fig 7), wherein the distal end of the extension tube is coupled to the proximal end of the catheter adapter (See Fig 7), wherein the extension tube is extendable (Para 0027); a holder (204, Fig 5) coupled to a proximal end of the extension tube; a locking mechanism (“interengaging structure” extending from the holder (Para 0027; Para 0020, lines 6-10); a needle hub (206, Fig 4) removably coupled to the holder (Para 0026); and an introducer needle (“needle”, Para 0026), wherein a proximal end of the introducer needle is secured within the needle hub (Para 0026).
Andino is silent regarding a septum disposed within the septum holder; a lever extending from the septum holder, wherein a distal end of the lever comprises a lip configured to engage with the flange; the needle hub comprises a cutout extending from a distal end of the needle hub, wherein the lever is disposed within the cutout; and the needle extending through the catheter tube.
Harding ‘014 teaches a catheter system (10, Fig 2), comprising: a catheter adapter (20, Fig 2); a catheter tube (30, Fig 2) extending distally from the catheter adapter (See Fig 2); an extension tube (50, Fig 2); a septum holder (56, Fig 2) coupled to a proximal end of the extension tube (See Fig 2); a septum disposed within the septum holder (Para 0045, lines 1-7); and an introducer needle (70, Fig 2) extending through the catheter tube (See Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder disclosed by Andino to be a septum holder comprising a septum within it as taught by Harding ‘014 and to modify the introducer needle disclosed by Andino to extend through the catheter tube as taught by Harding ‘014 in order to have a catheter system that permits selective access to the interior lumen of the extension tube (Para 0045, lines 5-7) and has an introducer needle that aligns and coordinates the relative positions of the extension tube, lumen, and catheter tube (Para 0048).
The modified invention of Andino and Harding ‘014 disclose all of the elements of the invention as discussed, however, it is silent regarding a lever extending from the septum holder, wherein a distal end of the lever comprises a lip configured to engage with the flange; and the needle hub comprises a cutout extending from a distal end of the needle hub, wherein the lever is disposed within the cutout.
Karczmer teaches a locking mechanism (locking mechanism seen in Fig 9) comprising a lever (51, Fig 9) having a lip (61, Fig 9) disposed on a distal end of the locking mechanism that engages with a flange (66, Fig 9) disposed on the shield member (24, Fig 9), wherein in response to a depression of a proximal end of the lever, the lip disengages from the flange of the shield member (Col 5, lines 20-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the locking mechanism disclosed by Andino with a locking mechanism comprising a lever and flange as taught by Karczmer in order to provide a more secure connection between the two elements (Col 5, lines 20-32). Additionally, Andino states that obvious modifications can be made to the aspects and features of the invention (Para 0034).
While the modified invention of Andino, Harding ‘014, and Karczmer does not explicitly disclose a cutout that accommodates the lever, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub (206 -Andino) to have a cutout to accommodate the lever placed on the septum holder (holder 204 as modified by Harding ‘014 to comprise a septum within it) since the needle hub of Andino covers the entire septum holder and the lever would need to be exposed to operate as intended. Further, Andino teaches a cutout 220, Fig 5 that accommodates a tab on the holder 204 to provide access to the tab and prevent rotation of the needle hub (Para 0025, lines 6-9). Thus, it would only involve routine skill in the art to provide an additional cutout to accommodate the lever of the modified invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding ‘014 (US 2017/0120014) and further in view of Karczmer (US 4795432) and further in view of Harding ‘523 (US 2012/0053523).
Regarding claim 8, the modified invention of Andino, Harding ‘014, and Karczmer discloses an adaptor (216, Fig 7 -Andino) coupled to the proximal end of the extension tube (214, Fig 7 -Andino) configured to connect to a variety of medical articles (Para 0025 -Andino), however, it is silent regarding it being a luer connector.
Harding ‘523 teaches a catheter system (10, Fig 5B), comprising: a catheter adapter (50, Fig 5B); a catheter tube (52, Fig 5B) extending distally from the catheter adapter (See Fig 5B); an extension tube (80, Fig 5B); and a luer connector (70, Fig 5B) coupled to a proximal end of the extension tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor disclosed by Andino, Harding ‘014, and Karczmer to instead be a luer connector as taught by Harding ‘523 in order to have a connector that can connect to compatible devices comprising well-known luer connectors (Para 0028).
Claims 9, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding ‘014 (US 2017/0120014) and further in view of Karczmer (US 4795432) and further in view of Burkholz ‘307 (US 2012/0016307).
Regarding claim 9, the modified invention of Andino, Harding ‘014, and Karczmer discloses all of the elements of the invention as discussed above, however, is silent regarding a flash chamber is disposed within the needle hub and extends in a proximal direction from a proximal end of the needle hub.
Burkholz ‘307 teaches a catheter system (20, Fig 2) comprising a catheter adapter (26, Fig 2); a catheter tube (28, Fig 2); a needle hub (36, Fig 2); and an introducer needle (30, Fig 2) extending through the catheter tube (Para 0026), wherein a proximal end of the introducer needle is secured within the needle hub (Para 0028, lines 1-4); and a flash chamber (34, Fig 2) is disposed within the needle hub and extends in a proximal direction from a proximal end of the needle hub (See Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Andino, Harding ‘014, and Karczmer to further include a flash chamber as taught by Burkholz ‘307 in order to have a catheter system that can aid in placement of the catheter as well as aid in diagnosis (Para 0029; Para 0031). 
Regarding claim 11, the modified invention of Andino, Harding ‘014, and Karczmer discloses all of the elements of the invention as discussed above, however, is silent regarding a flash chamber disposed within a proximal end of the needle hub, wherein in response to insertion of the catheter tube into the vein of the patient, blood flows into the flash chamber.
Burkholz ‘307 teaches a catheter system (20, Fig 2) comprising a catheter adapter (26, Fig 2); a catheter tube (28, Fig 2); a needle hub (36, Fig 2); and an introducer needle (30, Fig 2) extending through the catheter tube (Para 0026), wherein a proximal end of the introducer needle is secured within the needle hub (Para 0028, lines 1-4); and a flash chamber (34, Fig 2) is disposed within a proximal end of the needle hub and wherein in response to insertion of the catheter tube into the vein of the patient, blood flows into the flash chamber (Para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Andino, Harding ‘014, and Karczmer to further include a flash chamber as taught by Burkholz ‘307 in order to have a catheter system that can aid in placement of the catheter as well as aid in diagnosis (Para 0029; Para 0031). 
Regarding claim 14, the modified invention of Andino, Harding ‘014, Karczmer, and Burkholz ‘307 discloses the flash chamber (34, Fig 2 -Burkholz ‘307) comprises an air vent (46, Fig 2 -Burkholz ‘307) (Para 0038 -Burkholz ‘307).
Regarding claim 15, the modified invention of Andino, Harding ‘014, Karczmer, and Burkholz ‘307 discloses the flash chamber (34, Fig 2 -Burkholz ‘307) has a capacity between about 2ml to about 3ml (Para 0032 -Burkholz ‘307).
Regarding claim 16, the modified invention of Andino, Harding ‘014, Karczmer, and Burkholz ‘307 discloses the flash chamber (34, Fig 2 -Burkholz ‘307) is transparent (Para 0029 -Burkholz ‘307).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding ‘014 (US 2017/0120014) and further in view of Karczmer (US 4795432) and further in view of Burkholz ‘011 (US 2017/0120011).
Regarding claim 10, the modified invention of Andino, Harding ‘014, and Karczmer discloses all of the elements of the invention as discussed above, however, is silent regarding the needle hub further comprises a paddle grip.
Burkholz ‘011 teaches a catheter system (1400, Fig 14A) comprising a catheter adapter (1402, Fig 14A) and a needle hub (1404, Fig 14A); wherein the needle hub further comprises a paddle grip (1452, Fig 14A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Andino, Harding ‘014, and Karczmer to include a paddle grip as taught by Burkholz ‘011 in order to have a needle hub that can facilitate gripping and manipulation of the needle hub (Para 0201).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andino (WO 2011/044296) in view of Harding ‘014 (US 2017/0120014) and further in view of Karczmer (US 4795432) and further in view of Burkholz ‘307 (US 2012/0016307) and further in view of Burkholz ‘011 (US 2017/0120011).
Regarding claim 12, the modified invention of Andino, Harding ‘014, Karczmer, and Burkholz ‘307 discloses all of the elements of the invention as discussed above, however, is silent regarding the catheter adapter further comprises at least one wing that extends outwardly from the catheter adapter.
Burkholz ‘011 teaches a catheter system (1400, Fig 14A) comprising a catheter adapter (1402, Fig 14A) and a needle hub (1404, Fig 14A); the catheter adapter further comprises at least one wing (1442, Fig 14A) that extends outwardly from the catheter adapter (See Fig 14A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter adapter disclosed by Andino, Harding ‘014, Karczmer, and Burkholz ‘307 to include a wing as taught by Burkholz ‘011 in order to have a catheter adapter that can facilitate gripping and manipulation of the catheter adapter (Para 0201).
Regarding claim 13, the modified invention of Andino, Harding ‘014, Karczmer, Burkholz ‘307, and Burkholz ‘011 discloses the at least one wing (1442, Fig 14A - Burkholz ‘011) comprises an upper surface (surface of wing 1442 visible in Fig. 14A - Burkholz ‘011) and a lower surface (surface of wing 1442 visible in Fig. 14C - Burkholz ‘011), wherein the upper surface comprise a grip (1470, Fig 14A - Burkholz ‘011) and the lower surface comprises a recess (1485, Fig 14C - Burkholz ‘011), however, is silent regarding  the recess couples with a grip on an upper surface of a paddle grip when a tip of the introducer needle is withdrawn within the catheter tube.
Burkholz ‘011 further teaches the recess (1485, Fig 14C) couples with a grip (1484, Fig 14C) on an upper surface of a paddle grip (1452, Fig 14C) when a tip of the introducer needle is withdrawn within the catheter tube (Para 0205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Andino, Harding ‘014, Karczmer, Burkholz ‘307, and Burkholz ‘011 to include the paddle grip as further taught by Burkholz ‘011 in order to have a needle hub that can facilitate gripping and manipulation of the needle hub and maintain alignment between the wing and paddle grip to reduce binding or resistance to motion (Para 0201; Para 0205).
Response to Arguments
Applicant’s arguments regarding Harding ‘014 not disclosing a septum holder have been fully considered but are not persuasive. As described in Para 0045, lines 1-7, the blood control device 56 comprises a luer adapter and further comprises a septum. These are two separate components combined to form the blood control device.
Applicant’s arguments regarding the septum holder 56 being enclosed within the needle hub 60 and within the compartment 66 have been fully considered but are not persuasive. The rejection above relies on Harding ‘014 to teach the septum holder and septum only and does not import the needle hub 60 or compartment 66. Andino teaches that a cutout can be used to accommodate an element on the holder 204 (which is analogous to septum holder 56 of Harding ‘014). Therefore, one of ordinary skill could make the modification with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783